Exhibit 10.1 FIRST AMENDMENT TO CREDIT AGREEMENT FIRST AMENDMENT, dated as of April 8, 2016 (this “Agreement”), to the Credit Agreement (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, the “Credit Agreement”) dated as of November 24, 2014, among Paramount Group Operating Partnership, LP, a Delaware limited partnership (the “Borrower”), Paramount Group Inc., a Maryland corporation (the “REIT”) and certain subsidiaries of the REIT from time to time party thereto, as Guarantors, each lender from time to time party thereto (collectively, the “Lenders”), Bank of America, N.A., as Administrative Agent and Swing Line Lender and Bank of America, N.A., Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank, National Association, as L/C Issuers.Capitalized terms used herein and not otherwise defined shall have the meanings assigned to such terms in the Credit Agreement.
